Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 2/10/2021. Claims 1-20 are currently pending and have been examined.  Claims 1, 8, 14, and 20 have been amended.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8 and 14 recite “a server of an advertiser”, however the Examiner does not find the specification to recite “a server of an advertiser”. The paragraph 0040 indicated as support only recites an ad exchange engine that is not as limiting to the serving of advertisements for a singular advertiser. Clarification is needed. The Examiner has interpreted the “a server of an advertiser” in the manner of the recited ad exchange engine for the purposes of examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kniaz (U.S. Pub. No. 20080010143) in view of Miller (U.S. Pub. No. 20070260736) in further view of Ioffe (U.S. Pub. No. 20110258056). 
Regarding claims 1, 8, and 14, Kniaz teaches:
A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for advertising, the method comprising (claim 1) (Figure 14):
A system for advertising comprising (claim 8): (Figure 14)
A non-transitory machine-readable medium having information recorded thereon for advertising, wherein the information, when read by the machine, causes the machine to perform following (claim 14): (Figure 14)
Obtaining, by a server of an advertiser, (advertising system manager 1418, Paragraph 0082), information about a conversion associated with an advertisement (detect conversion action 402, and identify conversion parameters related to conversion action 404 in Figure 4A);
Receiving, by a server of an advertiser, (advertising system manager 1418, Paragraph 0082), from the SAEP (cookie), an indication of the entity associated with the conversion (credit, paragraph 0052), wherein the entity is determined by the SAEP based on the conversion parameter and information related to claims from the at least one entity of an association with the conversion (“During this event the end user 108 receives a signed browser cookie from the system 104. Tampering with the contents of the signed cookie invalidates conversion actions associated with the cookie. The cookie includes information, such as an identifier of the MP3 player banner ad, an identifier of the publisher 106, and the date/time the banner ad was selected by the user 108. The cookie is then used together with information associated with conversion actions performed at the advertiser 102 by the end user 108 to credit the publisher 106 and debit the advertiser 102”, Paragraph 0048; also see confirmation page script in Paragraph 0054; the Examiner interprets the crediting of the publisher for valid/confirmed conversions as “claims”).
While Kniaz teaches the crediting of a publisher for a conversion, Kniaz does not expressly disclose:
Generating, by a server of an advertiser, with respect to the conversion, an operational smart attribution evaluation package (SAEP), the SAEP including a conversion parameter determined based on the information and a reward to be awarded to an entity associated with the conversion;
deploying the SAEP, by a server of an advertiser, on a platform where the SAEP is to be posted to allow at least one entity that displayed the advertisement to claim an association with the conversion; and
However Miller teaches:
Generating, by a server of an advertiser, with respect to the conversion (ad network server applies cookie, Paragraph 0019; interpreted in view of the rejection above under 112a), an operational smart attribution evaluation package (SAEP), the SAEP including a conversion parameter determined based on the information and a reward to be awarded to an entity associated with the conversion; (“The advertising network's server then checks the visitor's browser for a previously set advertising network cookie containing the publisher's tracked advertisement identification. If the cookie is found, the advertising network's pixel integration code writes the transaction, including the referring publisher's advertisement identification, transaction identification, the amount (if a sale took place) and other required variables into an advertising network database. This database is accessible by both the publisher and the advertiser so that each party can see the number of advertisements served, clicks, leads, sales or any other required actions generated. [0011] In cases where multiple cookies from different publishers are found by the advertising network, the advertising network's business rules determine which publisher is allocated the sale, generally based on the timestamp in the cookie.”, Paragraph 0010-11, and This would result in the publisher only being credited for the transaction in one network, even if the publisher held multiple accounts across various advertising networks. As a result, publishers would be paid only for one valid referred transaction, but would not be able to claim duplicate referral fees.”, Paragraph 0113). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz to include Generating, by a server of an advertiser, with respect to the conversion, an operational smart attribution evaluation package (SAEP), the SAEP including a conversion parameter determined based on the information and a reward to be awarded to an entity associated with the conversion, as taught in Miller, in order to ensure the publisher is appropriately paid for the credit of a conversion. 
While Kniaz teaches the crediting of a publisher for a conversion and Miller teaches the tracking of the conversion data to determine a reward, Kniaz in view of Miller does not expressly disclose:
deploying the SAEP, by a server of an advertiser, on a platform where the SAEP is to be posted to allow at least one entity that displayed the advertisement to claim an association with the conversion; and
However Ioffe teaches:
deploying the SAEP by a server of an advertiser, on a platform where the SAEP is to be posted (browser cookie, Paragraph 0146, 0149) to allow at least one entity that displayed the advertisement to claim an association with the conversion; and (advertisers and the system must validate the requested revenue based on conversions in Paragraph 0348). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz in view of Miller to include deploying the SAEP by a server of an advertiser, on a platform where the SAEP is to be posted to allow at least one entity that displayed the advertisement to claim an association with the conversion, as taught in Ioffe, in order to only credit advertisers for confirmed conversions. 
Regarding claims 2, 9, and 15, Kniaz in view of Miller in further view of Ioffe teaches the limitations set forth above. While Kniaz teaches the crediting of a publisher for a conversion, Kniaz does not expressly disclose:
wherein the conversion parameter is one of a time-stamp and a geo-location of the conversion associated with the advertisement
However Miller teaches:
wherein the conversion parameter is one of a time-stamp and a geo-location of the conversion associated with the advertisement (“In cases where multiple cookies from different publishers are found by the advertising network, the advertising network's business rules determine which publisher is allocated the sale, generally based on the timestamp in the cookie.”, Paragraph 0010)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz to include wherein the conversion parameter is one of a time-stamp and a geo-location of the conversion associated with the advertisement, as taught in Miller, in order to ensure the publisher is appropriately paid for the credit of a conversion. 
Regarding claims 3, 10, and 16, Kniaz in view of Miller in further view of Ioffe teaches the limitations set forth above.
Kniaz further discloses:
wherein the conversion is one of an application being downloaded on a device, an online purchase of a product, and an offline purchase of the product (“a conversion type (e.g., purchase, download, and signup),”, Paragraph 0069). 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kniaz (U.S. Pub. No. 20080010143) in view of Miller (U.S. Pub. No. 20070260736) Ioffe (U.S. Pub. No. 20110258056) in further view of Liu (U.S. Pub. No. 20190108499).
Regarding claims 7 and 20, Kniaz in view of Miller in further view of Ioffe teaches the limitations set forth above.
While Kniaz teaches the crediting of a publisher for a conversion and Miller teaches the tracking of the conversion data to determine a reward, Kniaz in view of Miller in further view of Ioffe does not expressly disclose:
wherein the platform is one of a private Blockchain and a public Blockchain.
However Liu teaches:
wherein the platform is one of a private Blockchain and a public Blockchain (Paragraph 0042-43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz in view of Miller in further view of Ioffe to include wherein the platform is one of a private Blockchain and a public Blockchain, as taught in Liu, for the purposes of security. 
Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kniaz (U.S. Pub. No. 20080010143) in view of Miller (U.S. Pub. No. 20070260736) Ioffe (U.S. Pub. No. 20110258056) in further view of Lord (U.S. Pub. No. 20070179881).
Regarding claims 4, 11, and 17, Kniaz in view of Miller in further view of Ioffe teaches the limitations set forth above.
While Kniaz teaches the crediting of a publisher for a conversion, Kniaz does not expressly disclose:
the SAEP is associated with a time-out period that is determined in accordance with a timing model, and
the indication of the entity estimated to be associated with the conversion is received upon expiration of the time-out period.
However Miller teaches:
the indication of the entity estimated to be associated with the conversion is received upon expiration of the time-out period (“In cases where multiple cookies from different publishers are found by the advertising network, the advertising network's business rules determine which publisher is allocated the sale, generally based on the timestamp in the cookie.”, Paragraph 0010)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz to include the indication of the entity estimated to be associated with the conversion is received upon expiration of the time-out period, as taught in Miller, in order to ensure the publisher is appropriately paid for the credit of a conversion. 
While Kniaz teaches the crediting of a publisher for a conversion and Miller teaches the tracking of the conversion data to determine a reward, Kniaz in view of Miller in further view of Ioffe does not expressly disclose:
the SAEP is associated with a time-out period that is determined in accordance with a timing model, and
However Lord teaches:
the SAEP is associated with a time-out period that is determined in accordance with a timing model, and (“The first transaction may have a single expiration time for all invited participants. Alternatively, the first transaction may have different expiration times for different participants. The transaction expiration time for each participant may be user defined and displayed in the expiration filed 744.”, Paragraph 0090, The user may let an offer expire in lieu of rejecting the offer, or, alternatively, the system can be embodied to reject any offer upon alteration of any transaction parameter (e.g., price, term, volume, etc.) as designated by the participant 204 or such rejection may be included as an automatic action of the system.”, Paragraph 0101). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz in view of Miller in further view of Ioffe to include the SAEP is associated with a time-out period that is determined in accordance with a timing model, as taught in Lord, in order to adjust offers after a time period has expired. 
Regarding claims 5, 12, and 18, Kniaz in view of Miller in further view of Ioffe in further view of Lord teaches the limitations set forth above.
While Kniaz teaches the crediting of a publisher for a conversion and Miller teaches the tracking of the conversion data to determine a reward, Kniaz in view of Miller in further view of Ioffe does not expressly disclose:
deleting the SAEP from the platform in response to receiving indication of the entity associated with the conversion.
However Lord teaches:
deleting the SAEP from the platform in response to receiving indication of the entity associated with the conversion (“In one embodiment, the offer has a timer associated with it, such that when the acceptance period expires, the offer automatically self-destructs or selfdisables and the embodiment may or may not remove the transaction from the system and close all execution points. Alternatively, upon determining that the offer has expired, a second message may be transmitted each of the counterparties 608, whereby the second message causes the offer to become unacceptable. In addition to rendering the offer unacceptable, the execution gate may be disabled from executing the expired transaction.”, Paragraph 0119). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz in view of Miller in further view of Ioffe to include deleting the SAEP from the platform in response to receiving indication of the entity associated with the conversion, as taught in Lord, in order to adjust offers after a time period has expired. 
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kniaz (U.S. Pub. No. 20080010143) in view of Miller (U.S. Pub. No. 20070260736) in view of Ioffe (U.S. Pub. No. 20110258056) in view of Lord (U.S. Pub. No. 20070179881) in further view of Ezra (U.S. Pub. No. 20160171525). 
Regarding claims 6, 13, and 19, Kniaz in view of Miller in further view of Ioffe in further view of Lord teaches the limitations set forth above.
While Kniaz teaches the crediting of a publisher for a conversion and Miller teaches the tracking of the conversion data to determine a reward and Lord teaches the removal of an offer after the expiration of an offer, Kniaz in view of Miller in further view of Ioffe in further view of Lord does not expressly disclose:
Updating the SAEP in response to receiving indication that none of the plurality of entities is associated with the conversion, where in the updating includes modifying at least one of the time-out period of the SAEP and the reward of the SAEP.
However Ezra teaches:
Updating the SAEP in response to receiving indication that none of the plurality of entities is associated with the conversion, where in the updating includes modifying at (“The system further monitors smart rewards to determine whether a given reward is expired in step 1410. When the reward expires, the process proceeds to step 1412 where it is determined whether an extension of the expiration is available. A client may configure the reward to encourage a user to redeem the reward by offering an extension of the expiration date.”, Paragraph 0123)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tracking of conversions in Kniaz in view of Miller in further view of Ioffe to include Updating the SAEP in response to receiving indication that none of the plurality of entities is associated with the conversion, where in the updating includes modifying at least one of the time-out period of the SAEP and the reward of the SAEP, as taught in Ezra, in order to encourage the use of an offer. 
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Applicant’s Remarks (pages 8-13): Rejection under 35 USC 103
The Examiner first asserts that the “server of the advertiser” is not supported in the specification and therefore the server is interpreted based on par. 0040 of the instant specification. The paragraph allows for a server that does include more than one advertiser and/or publishers. This type of server is disclosed on the cited references above and is shown in the rejection above. If the applicant wishes to claim an advertiser server for only a singular advertiser, clarification as to the support or clarification to the 
For these reasons the rejection is maintained. 
Relevant Prior Art
Neumeier (US 20170026671) teaches and advertiser server that sends a tracking pixel that gets events related to an advertisement (par. 0034). 
Rice (US PUB NO 20130111519) teaches an Exchange Value Engine which verifies the conversion related to an advertisement in order to provide proof that an advertisement was viewed (par. 0014). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        4/15/2021